   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.2 Page 1 of 22




P. Matthew Muir (USB No. 9560)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 S. Main, Suite 1500
Salt Lake City, UT 84101
Telephone: 801-521-3200
Fax: 801-328-0537
mmuir@joneswaldo.com

Robert B. Weiser (subject to admission pro hac vice)
James M. Ficaro (subject to admission pro hac vice)
THE WEISER LAW FIRM, P.C.
Four Tower Bridge
200 Barr Harbor Dr., Suite 400
West Conshohocken, PA 19428
Telephone: (610) 225-2677
Facsimile: (610) 408-8062
rw@weiserlawfirm.com
jmf@weiserlawfirm.com

Peretz Bronstein (subject to admission pro hac vice)
BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
60 E 42nd Street, Suite 4600
New York, New York 10165
Telephone: (917) 697-8209
peretz@bgandg.com

                UNITED STATES DISTRICT COURT, DISTRICT OF UTAH
                              CENTRAL DIVISION

 JASON REAGAN, Derivatively on behalf of
 CO-DIAGNOSTICS, INC.                                    VERIFIED SHAREHOLDER
                                                     DERIVATIVE COMPLAINT and JURY
                          Plaintiff,                            DEMAND


           v.
 DWIGHT H. EGAN, EUGENE                             Case No. 2:21-cv-00054-DBB
 DURENARD, EDWARD L. MURPHY,
 JAMES B. NELSON, BRENT                             Judge David Barlow
 SATTERFIELD, and RICHARD S. SERBIN

                          Defendants,




                                                1
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.3 Page 2 of 22




    and

 CO-DIAGNOSTICS, INC.

                          Nominal Defendant




       Plaintiff Jason Reagan (“Plaintiff”), by and through his undersigned counsel, respectfully

submits this Verified Stockholder Derivative Complaint on behalf of nominal defendant Co-

Diagnostics, Inc. (“Co-Diagnostics” or the “Company”) against certain of its directors and officers

named herein (the “Individual Defendants” as defined below). Plaintiff bases his allegations on

personal knowledge as to his own acts and on information and belief as to all other allegations,

based upon due investigation by counsel, including, among other things, review and analysis of:

(a) public filings made by Co-Diagnostics with the U.S. Securities and Exchange Commission (the

“SEC”); (b) press releases, postings on Co-Diagnostics’ website and other publications caused or

allowed to be disseminated by the Company; (c) news articles, analyst reports and other public

documents; and (d) public filings in related litigation.

       1.      This is a shareholder derivative action brought on behalf of Co-Diagnostics against

the Company’s directors and officers. The Individual Defendants breached their fiduciary duties

to Co-Diagnostics by issuing false and misleading statements about the accuracy of the Company’s

main product: a COVID-19 diagnostic test. As a result of these statements touting the accuracy of

the test, the Company’s stock price skyrocketed, and certain of the Individual Defendants used this

opportunity to liquidate their personal stockholdings and reaping large profits before their

deception was uncovered.

       2.      In early 2020, drug companies were racing to create an accurate diagnostic test for

COVID-19 that had quick response times. Co-Diagnostics seemingly won that race. Co-

                                                  2
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.4 Page 3 of 22




Diagnostics announced that it had received regulatory clearance to sell its tests in the European

Community on February 24, 2020—the first company in the world to receive this clearance. Then,

on April 6, 2020, the Company announced that it had received emergency use authorization for its

tests from the U.S. Food and Drug Administration (“FDA”).

          3.   Throughout this time and thereafter, the Individual Defendants made unequivocal

statements to the market that the Company’s COVID -19 tests were 100% accurate—a staggering

claim that appeared to set Co-Diagnostics apart from other competitors. In truth, Co-Diagnostics’

COVID-19 tests are materially less than 100% accurate – a material discrepancy.

          4.   Nonetheless, Co-Diagnostics’ market-first test, together with its claims that its tests

were perfectly accurate, allowed Co-Diagnostics to sign lucrative contracts with state governments

in the U.S. and governments around the world.

          5.   As a result of this misrepresentation and the influx of taxpayer dollars to Co-

Diagnostics, the Company’s stock – which had recently faced delisting – soared.

          6.   The crash came when the Individual Defendants began acting evasively about its

COVID-19 tests’ true accuracy and regulatory authorities contradicted claims made by Co-

Diagnostics about the accuracy of the Company’s diagnostic tests.

          7.   Prior to the Company’s May 14, 2020 first quarter financial results, news outlets

reported that Co-Diagnostics was reticent to participate in U.S.-based testing to verify its accuracy

claims.

          8.   As public reports casting doubt on Co-Diagnostics claims of 100% accuracy began

to circulate, the stock declined rapidly on May 14, 2020 from its high of $29.52 per share to an

intra-day low of $18.35 before closing at $22.13. The losses on May 14, 2020 were so sudden that

the stock stopped trading at periods during the day.



                                                 3
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.5 Page 4 of 22




       9.      After markets closed and with this information in hand, Co-Diagnostics issued an

earnings report for the first quarter of 2020 and held a call that commented on the Company’s

future prospects. On the call, the Company’s Chief Executive Officer (“CEO”) Dwight Egan

(“Egan”) offered a glowing report explaining that the Company had sold 6 million tests and had

already purchased components to manufacture an additional 20 million tests that were already

ordered by customers.

       10.     On the call, neither Egan nor the Company’s Chief Financial Officer (“CFO”),

Reed Benson (“Benson”), mentioned the public statements made by third parties relating to the

tests’ accuracy. Notably, Chief Science Officer, and inventor of Co-Diagnostics’ technology, Brent

Satterfield (“Satterfield”), was absent from the call and did not address the allegations after

boasting to the market about Co-Diagnostics’ COVID-19 testing accuracy in press releases in the

weeks leading to the Company’s earnings announcement.

       11.     That evening, in response to other drug companies’ widely-reported test accuracy

struggles, financial news services began reporting that the FDA announced publicly that no

COVID-19 test is 100% accurate – publicly undermining the Individual Defendants’ claims about

Co-Diagnostic’s tests’ perfect accuracy.

       12.     When markets opened on May 15, 2020, the stock slid to $15.80 per share.

       13.     During this time, and with a cloud of doubt hanging over the Company’s claims of

accuracy, Co-Diagnostics’ directors and officers sold their personally held Company stock for

material profits. For example, on May 23, 2020, Defendant Eugene Durenard (“Durenard”) sold

a total of 100,000 shares of Co-Diagnostics common stock for proceeds of over $1.8 million. The

next day, Defendant Richard A. Serbin (“Serbin”) sold 50,000 share of Co-Diagnostics common

stock for proceed of $913,025. The Individual Defendants, knowing the truth of the company’s



                                                4
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.6 Page 5 of 22




products and its future prospects, are taking their profits at cost to the public markets before the

truth ultimately emerged.

       14.     As a result of this alleged misconduct, Plaintiff served a pre-suit shareholder

demand pursuant to Utah Code § 16-10a-740 on the Co-Diagnostics Board of Directors (the

“Board”) on November 11, 2020 (the “Demand”). A true and correct copy of the Demand and

evidence of its delivery is attached hereto as Exhibit A.

       15.     On November 24, 2020, a related shareholder derivative action, captioned Wallace

v. Egan, et al., Case No. 20-cv-00836 was filed in this Court (the “Wallace Action”). Therein, a

shareholder of Co-Diagnostics similarly served a pre-suit demand and received correspondence

from counsel for the Company stating that the Board would not conduct an investigation into the

allegations in the demand.

       16.     Thereafter, on December 4, 2020, in order to ensure receipt of the Demand,

Plaintiff’s counsel sent the Demand via email to the counsel for the Company identified in the

Wallace Action. To date, there has been no response. A true and correct copy of the December

4, 2020 correspondence is attached hereto as Exhibit B.

       17.     It is clear both from the statements made by counsel excerpted in the Wallace

Action and from the Board’s failure to respond to the Demand, that the Board does not intend to

conduct a meaningful investigation into the allegations in the Demand in violation of Utah law.

       18.      Accordingly, the Company has been damaged.

                                 JURISDICTION AND VENUE

       19.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2) in

that Plaintiffs and Defendants are citizens of different states and the matter in controversy exceeds

$75,000.00, exclusive of interests and costs. This Court has supplemental jurisdiction over the



                                                  5
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.7 Page 6 of 22




state law claims asserted herein pursuant to 28 U.S.C. §1367(a). This action is not a collusive

one to confer jurisdiction on a court of the United States which it would not otherwise have.

        20.     Venue is proper in this district because a substantial portion of the transactions

and wrongs complained of herein, including the defendants’ primary participation in the wrongful

acts detailed herein, occurred in this district. One or more of the defendants either resides in or

maintains executive offices in this district, and defendants have received substantial

compensation in this district by engaging in numerous activities and conducting business here,

which had an effect in this district.


                                            PARTIES

        21.     Plaintiff is a shareholder of Co-Diagnostics and has continuously held Co-

Diagnostics common stock since March 2020. Plaintiff is a citizen of California.

        22.     Nominal Defendant Co-Diagnostics is a Utah Corporation with its headquarters in

in Salt Lake City, Utah. Co-Diagnostics is a citizen of Utah.

        23.     Defendant Egan has served as a director of the Company since 2013. Egan currently

serves as the Company’s Chief Executive Officer and Chairman of the Board. Defendant Egan is

a citizen of Utah.

        24.     Defendant Durenard has served as a Company director since 2019. Defendant

Durenard is a citizen of New York.

        25.     Defendant Edward L. Murphy (“Murphy”) has served as a Company director since

2019. Defendant Murphy is a citizen of Ontario, Canada.

        26.     Defendant Serbin has served as a Company director since 2017. Defendant Serbin

is a citizen of New York.




                                                 6
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.8 Page 7 of 22




       27.     Defendant Satterfield has served as the Company’s Chief Science Officer since

April 2013. Defendant Satterfield is a citizen of Utah.

       28.     Defendant James Nelson (“Nelson”) has served as a Company director since 2019.

Defendant Nelson is a citizen of Utah.

                                    DEFENDANTS’ DUTIES

       29.     By reason of their positions as officers, directors, and/or fiduciaries of Co-

Diagnostics and because of their ability to control the business and corporate affairs of Co-

Diagnostics, Defendants owed Co-Diagnostics and its shareholders fiduciary obligations of good

faith, loyalty, and candor, and were and are required to use their utmost ability to control and

manage Co-Diagnostics in a fair, just, honest, and equitable manner. Defendants were and are

required to act in furtherance of the best interests of Co-Diagnostics and its shareholders so as to

benefit all shareholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to Co-Diagnostics and its shareholders the fiduciary

duty to exercise good faith and diligence in the administration of the affairs of the Company and

in the use and preservation of its property and assets, and the highest obligations of fair dealing.

       30.     Defendants, because of their positions of control and authority as directors and/or

officers of Co-Diagnostics, were able to and did, directly and/or indirectly, exercise control over

the wrongful acts complained of herein. Because of their advisory, executive, managerial, and

directorial positions with Co-Diagnostics, each of the Defendants had knowledge of material non-

public information regarding the Company.

       31.     To discharge their duties, the officers and directors of Co-Diagnostics were

required to exercise reasonable and prudent supervision over the management, policies, practices

and controls of the Company. By virtue of such duties, the officers and directors of Co-


                                                  7
   Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.9 Page 8 of 22




Diagnostics were required to, among other things:

         a.       Exercise good faith to ensure that the affairs of the Company were conducted in

an efficient, business-like manner so as to make it possible to provide the highest quality

performance of their business;

         b.       Exercise good faith to ensure that the Company was operated in a diligent, honest

and prudent manner and complied with all applicable federal and state laws, rules, regulations

and requirements, and all contractual obligations, including acting only within the scope of its

legal authority; and

         c.       When put on notice of problems with the Company’s business practices and

operations, exercise good faith in taking appropriate action to correct the misconduct and prevent

its recurrence.

                                 SUBSTANTIVE ALLEGATIONS

         A. Background of the Company

         32.      Co-Diagnostics, Inc. was formed on April 18, 2013, as a Utah corporation. The

Company went public in 2017.

         33.      Co-Diagnostics’ primary source of revenue was from selling diagnostics tests for

Zika Virus, Tuberculosis, Hepatitis B, Hepatitis C, Malaria, Dengue Fever, and HIV. Its customers

were primarily located in the Caribbean, in Central and South America, in North America, and in

India.

         34.      The Company forecasted that it would be authorized to sell Tuberculosis, Hepatitis

B, and Hepatitis C tests in the European Union in 2018 and 2019.

         35.      The Company’s initial filings with the SEC admit that beyond 2019, Co-

Diagnostics did not have a plan for further research and development or any target diseases that it



                                                   8
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.10 Page 9 of 22




was aiming to create diagnostic tests for, but anticipated selling tests “based on need and regulatory

barriers” in the United States.

       36.     According to Co-Diagnostics, it began developing COVID-19 tests rapidly using a

technology called CoPrimer, which was developed and patented by Satterfield before the outbreak.

Based on public reports, Co-Diagnostics used the CoPrimer technology to develop a COVID-19

diagnostic test within one week.

       37.     CoPrimer allegedly worked so well that Co-Diagnostics, despite its relatively small

size, became the first company in the world to obtain the prestigious CE marking for its COVID-

19 tests. The CE certification mark indicates conformity with health, safety, and environmental

protection standards for products sold within the European Economic Area.

       38.     Co-Diagnostics announced on February 24, 2020, that it had received regulatory

approval to sell in the European Community. It was the first U.S. company to receive approval for

the export to Europe of COVID-19 test kits.

       39.     Co-Diagnostics’ stock began to rise on the news. The stock traded at over $15 per

share at the end of February 2020, and at over $17 per share in early March 2020.

       40.     On April 6, 2020, Co-Diagnostics became the first company to receive approval

from the U.S. FDA for its COVID-19 tests under an Emergency Use Authorization, which

permitted Co-Diagnostics’ tests to be used by certified clinical laboratories in the U.S. for the

diagnosis of COVID-19.

       41.     The stock, which in the weeks after the CE announcement had settled to $8 per

share, began to climb again.

       42.     Co-Diagnostics rushed its product to market because it had many larger competitors

who were also hurrying to get an accurate diagnostic test to market.



                                                  9
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.11 Page 10 of 22




       43.     After Co-Diagnostics obtained its certifications, it began selling millions of dollars’

worth of COVID-19 tests to 50 countries and more than 12 states in the U.S. The stock continued

to climb.

       44.     During this time Co-Diagnostics was able to obtain lucrative contracts to provide

testing to states and foreign countries. For example, Co-Diagnostics was going to provide the

majority of the tests for a $5 million contract with the state of Utah that ran from March 31, 2020

through May 30, 2020. Co-Diagnostics was also to provide tests for a contract with Iowa totaling

$26 million for approximately 540,000 testing kits.

       45.     Not all news was good, however. On April 30, 2020, The Salt Lake Tribune

published an article titled “‘This is a Potential Public Health Disaster’: COVID-19 results from

TestUtah.com are raising questions.” The article questioned the accuracy of Co-Diagnostics tests

being used at sites run by TestUtah.com.

       46.     Satterfield was quoted in the article, reassuring the public that the alleged

inaccuracies were due to “population differences.” The article stated:


       But Satterfield maintained that in a real-world environment, people who have
       contracted COVID-19 have thousands or even hundreds of thousands of particles
       of the virus in their samples, and that’s plenty to trigger a positive in his company’s
       tests.

       He added that Co-Diagnostics’ COVID-19 tests scored between 99.52% and 100%
       in evaluations conducted by the FDA and in Europe. He said those evaluations often
       put his kits side by side against other available kits to gain consensus results.

       47.     On May 1, 2020, to allay public health and investor concerns, Co-Diagnostics

issued a press release titled: “Co-Diagnostics, Inc. Releases COVID-19 Test Performance Data:

Consistently Demonstrates 100% Sensitivity and 100% Specificity Across Independent

Evaluations.” The press release unequivocally stated that Co-Diagnostics COVID-19 tests were

100% accurate based on data gathered from across the world:
                                                 10
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.12 Page 11 of 22




       Co-Diagnostics, Inc. (Nasdaq:CODX) (the Company), a molecular diagnostics
       company with a unique, patented platform for the development of diagnostic tests,
       today released COVID-19 test performance data demonstrating 100% sensitivity
       and 100% specificity, the metrics used to determine accuracy in molecular
       diagnostics testing.

       The data being released comes from independent evaluations of the performance
       of the Company’s COVID-19 test in the field. These evaluations were conducted
       in Mexico by the Mexican Department of Epidemiology (“InDRE”), India, and
       elsewhere in the US and abroad. Each study concluded 100% concordance for
       both specificity and sensitivity.


       48.     In the press release, Satterfield did not mention that the tests might be less than

100% accurate — abandoning his recognition that the tests were between 99.52% and 100%

accurate. Instead, Satterfield insisted that Co-Diagnostics’ tests were 100% accurate based on the

experimental data.

       49.     In remarking on the test’s favorable limit of detection (LOD) results in the

evaluations, Satterfield said:

       “In diagnostics, the limit of detection or LOD is a single metric that helps inform
       the key metrics of sensitivity and specificity but is not relevant as a stand-alone data
       point. Other metrics that are important are availability, ease of use and throughput.
       In countries where we have been evaluated against other tests, we have consistently
       and repeatedly achieved 100% clinical sensitivity and specificity and you can’t do
       better than that.”

(emphasis added).

       50.     While in most situations, 99.5% accuracy and 100% accuracy are functionally

equivalent, in diagnostic testing of diseases with a low population saturation, the difference can

dramatically affect whether a test has any value to public health officials.

       51.     In practice, Co-Diagnostics results seemed to be even worse than these result rates

would suggest. For example, the April 30th Tribune article reported that Co-Diagnostics tests

being used by TestUtah.com resulted in only a 1% to 2% positive test rate even in symptomatic

                                                 11
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.13 Page 12 of 22




patients, suggesting that Co-Diagnostics tests were only accurately reporting half of the COVID-

19 infections, suggesting an accuracy rate even worse than the 99.5% that Co-Diagnostics initially

claimed and infinitely worse than the 100% accuracy rate Co-Diagnostics began to tout in early

May 2020.

       52.       The market, however, accepted the Individual Defendants’ false claims of 100%

accuracy -- resulting in a boon to the company’s share price. For example, the following

publications repeated the Individual Defendants’ claims, amplifying their effect on the market:


      “Co-Diagnostics (CODX) said Friday its coronavirus test has proven 100% accurate in
       field testing — leading CODX stock to rocket.” Allison Gatlin, Investor’s Business
       Daily, “Coronavirus Test Maker Soars As Its Diagnostic Proves 100% Accurate.”


      “Co-Diagnostics says coronavirus test shows spotless sensitivity data in independent
       evaluations” Proactiveinvestors.com


      “Co-Diagnostics Is a Smart Way to Play Coronavirus Testing: The company's tests are
       reportedly 100% accurate in at least three countries” Louis Navellier, Investorplace.com


       53.       The Individual Defendants did not release any clarifying statements about the

accuracy of the Company’s test. Co-Diagnostics’ stock continued to rise in May, as investors

anticipated an earnings announcement and financial report for the first quarter of 2020 on May 14,

2020 after markets closed.

       54.       Co-Diagnostics’ plan to repress negative reports about its tests seemed to work. On

May 14, 2020, the stock reached a then all-time high of $29.72 per share.

                                    THE TRUTH EMERGES

       55.       However, around that same time, Co-Diagnostics’ claims of test accuracy became

unsustainable.


                                                 12
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.14 Page 13 of 22




       56.     In the late morning and early afternoon of May 14, 2020, third parties revealed

startling information about Co-Diagnostics’ allegedly 100% accurate test.

       57.     The Salt Lake Tribune reported that TestUtah.com, which used tests developed by

Co-Diagnostics, “declined to join other major Utah labs in a joint experiment to confirm one

another’s quality.” Moreover, The Salt Lake Tribune revealed that TestUtah’s tests [by Co-

Diagnostics] “have a higher ‘limit of detection’ — that is, they require more of the virus to trigger

a positive result — than most other coronavirus tests approved for sale in the U.S., according to

an analysis by the life sciences publication BioCentury.” This meant that Co-Diagnostics tests

were likely to have a much higher false negative reporting rate, meaning that potentially thousands

of infected people were inaccurately told that they did not have the disease, an observation that

was consistent with earlier concerns about TestUtah’s lower rate of positive test results. The Salt

Lake Tribunee article also expressed concern relating to TestNebraska.com and TestIowa.com,

testing services that also used Co-Diagnostics tests.

       58.     Also on May 14th, Iowa Governor Kim Reynolds issued a public statement saying,

“I’m pleased to announce that the State Hygienic Lab completed the Test Iowa validation process

yesterday, achieving high ratings of 95 percent accuracy for determining positives and 99.7 percent

accuracy for determining negatives.” These results did not comport with statements previously

made by the Individual Defendants on May 1, 2020.

       59.     In fact, Satterfield himself has recently confessed that the lower positive rates for

Co-Diagnostic’s tests “has certainly got all of us scratching our heads a bit,” and that the tests will

correctly identify 95% of true positive results—a massive discrepancy from the Individual

Defendants’ representations of 100% accuracy given that the tests are intended to be administered

among hundreds of thousands or even millions of people.



                                                  13
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.15 Page 14 of 22




         60.    Based on the release of third party information casting serious doubt as to the

Individual Defendants’ bold claims of 100% accuracy, the stock price began to fall, closing the

day at $22.13 after hitting an intra-day low of $18.35, a greater than 38% decrease in price within

hours.

         61.    At that point, the Individual Defendants could have, but did not, revise their claims

of 100% test accuracy, given that Co-Diagnostics released earnings and first quarter 2020

financials to the public after hours and had a scheduled investor call for the same evening.

         62.    The Individual Defendants did report that the Company achieved record sales and

that the start-up had finally, after nearly 7 years, reached profitability; however, it did not address

the testing accuracy or sensitivity allegations or correct Satterfield’s prior statements about tests

being 100% accurate.

         63.    Rather, the call was described by The Gazette, a Cedar Rapids, Iowa publication

covering TestIowa.com as sounding “more like Thanksgiving with drunk uncles — dogs were

barking, people were swearing, and someone was moaning.” The Gazette also noted that “[n]one

of Co-Diagnostics or Nomi Health’s news releases about the Logix Smart tests have revealed how

many tests have been sold, for how much, and so far all three testing initiatives in Iowa, Nebraska

and Utah have been secretive about the tests and the results.”

         64.    The same day, the United States FDA issued a press release about testing accuracy.

Another, much larger drug company had created a diagnostic test for COVID-19 that was under

increasing public scrutiny for apparent inaccuracy. The FDA announced to the public that:


          “[t]he FDA looks at a variety of sources to identify and understand potential
         patterns or significant issues with the use of the Abbott test. No diagnostic test will
         be 100% accurate due to performance characteristics, specimen handling, or user
         error, which is why it is important to study patterns and identify the cause of
         suspected false results so any significant issues can be addressed quickly.”

                                                   14
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.16 Page 15 of 22




(emphasis added).

       65.     Based on the multiple third-party sources revealing serious problems that were

known, or should have been known, in advance of May 14, 2020, the stock price further fell to just

over $15 per share when markets opened on May 15, 2020.

       66.     By May 20, 2020, a statistician, Zhiyuan Sun, wrote an article specifically about

Co-Diagnostics’ allegedly 100% accurate COVID-19 test. Sun explained:


       In May, Co-Diagnostics announced its COVID-19 in vitro test had been found to
       have 100% accuracy, 100% specificity (likelihood of preventing a false-negative
       error), and 100% sensitivity (likelihood of preventing a false-positive error), as per
       independent verification in laboratories across the world

       The devil is in the details

       To start off, Co-Diagnostics came to the conclusion that its test was 100% effective
       on all three diagnostic dimensions (specificity, accuracy, and sensitivity) based on
       studies with small sample sizes. For example, laboratory testing of the Logix test
       kit conducted in Australia involved about 100 COVID-19-positive patients and 100
       COVID-19-negative patients. With a sample size that small, a low error rate, say
       1% to 2%, could be really hard to detect. In fact, the study itself explicitly stated
       that the test could in fact be between 96% to 98% effective, rather than 100%.
       In addition, the testing environment is by no means indicative of the actual
       prevalence of COVID-19 in the population at this point in the pandemic. Among
       the test samples, 50% contained SARS-CoV-2, and obviously, at this point,
       nowhere near half the people in the world have been exposed to the coronavirus.
       "But wait a minute!" the intelligent reader might say. "Nothing in the world is
       perfect, so who cares if a test's results are off by 1% or 3%? Effectiveness of 97%
       is still nothing short of an A-plus. You're just being a devil's advocate, Zhiyuan!"
       Unfortunately, this is one of the cases where it is critical to pay attention to the devil
       in the details. In fact, a 1% or 3% error rate can render a in vitro test almost useless.
       Here's why.

       Let us assume, for the sake of argument, the true sensitivity of Logix is 98%, and
       its true specificity is also 98%. In other words, the probability of the test delivering
       a false positive is 2%, and the probability of the test returning a false negative is
       also 2%. Both of these values are directly stated as being probable in studies citing
       Logix's range of effectiveness, and they are valid assumptions given that the test
       has not been fully vetted by the FDA or other regulators. It is also common
       knowledge that because there are not enough viral tests for the COVID-19, the

                                                  15
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.17 Page 16 of 22




       number of people who have the virus is likely to be significantly higher than official
       figures. For example, it is estimated that up to 4.1% of the residents of Los Angeles
       County have COVID-19 antibodies. Let's use that 4.1% figure in our calculations
       as a measure of prevalence of COVID-19 (a lower prevalence would hurt the test
       even more). Assuming 1 million people are given the Logix test, 41,000 should test
       positive for an ongoing SARS-CoV-2 infection. However, if the test provides a
       false negative 2% of the time, only 98% of those 41,000 -- 40,180 -- would show
       up as positives.

       On the other hand, out of the 959,000 people who were actually negative for the
       virus, a 2% error rate would yield 19,180 cases of false positives -- individuals who
       don't have the disease despite the test saying they do. All told, that makes 59,360
       people getting positive results, but only 40,180 of them would actually be positive.
       That yields a predictive value of 67.7%. In other words, if the Logix test only works
       as well as it does in this scenario -- and it's right 98% of the time -- there's still a 1-
       in-3 chance that the test will indicate you have COVID-19 even though you don't!
       As one can see, a 32.3% false-positive error rate isn't very good at all. This problem
       gets worse if we assume the same prevalence, but lower Logix's potential sensitivity
       and specificity estimates to 95% for both. In this scenario, the probability of getting
       a false positive increases to 55.2%! While the results are surprising, they
       nonetheless use the basics of conditional probability; here is a calculator in case
       you want to try it out for yourself. Furthermore, a recent New York University study
       on COVID-19 in vitro tests developed by Abbott Laboratories (NYSE:ABT) found
       them to be widely inaccurate and unacceptable for use in patients. Keep in mind,
       those tests were also promoted as having 100% sensitivity and 99.9% specificity in
       earlier investigations. Unfortunately, this just serves to highlight how difficult it is
       to develop an accurate test for diseases with a low rate of prevalence like COVID-
       19.


       67.      The Individual Defendants knew that even a highly accurate test was not the same,

and not remotely as valuable, as a 100% accurate test. That is because having a 100% accurate test

would have significantly distinguished Co-Diagnostics from other larger, more reputable

competitors introducing COVID-19 tests into the marketplace. The widespread administration of

a COVID-19 test that is even minimally inaccurate can have highly adverse public health

consequences.




                                                   16
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.18 Page 17 of 22




             COMPANY INSIDERS ILLICITYLY LIQUIDATE THEIR SHARES

       68.     While in possession of materially adverse inside information and while the

Company’s stock was trading at artificially inflated prices, Durenard and Serbin liquidated their

personally held Co-Diagnostics stock.

       69.     On May 23, 2020, Durenard sold a total of 100,000 shares of Co-Diagnostics

common stock for proceeds of over $1.8 million.

       70.     On May 24, 2020, Serbin sold 50,000 share of Co-Diagnostics common stock for

proceed of $913,025.

       71.     These transactions occurred when both Durenard and Serbin knew that the public

statements made about the accuracy of the Company’s test were false and misleading.

                                DERIVATIVE ALLEGATIONS

       72.     Plaintiff brings this action derivatively in the right and for the benefit of Co-

Diagnostics to redress the breaches of fiduciary duty and other violations of law by the Individual

Defendants.

       73.     Plaintiff will adequately and fairly represent the interests of Co-Diagnostics and

its shareholders in enforcing and prosecuting its rights.

       74.     As a result of this alleged misconduct, Plaintiff issued the Demand pursuant to Utah

Code § 16-10a-740 on November 11, 2020. A true and correct copy of the Demand is attached

hereto as Exhibit A.

       75.     On November 24, 2020, a related shareholder derivative action, the Wallace Action

was filed in this Court. Therein, a shareholder of Co-Diagnostics similarly served a pre-suit

demand and received correspondence from counsel for the Company stating that the Board would

not conduct an investigation.



                                                 17
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.19 Page 18 of 22




       76.     Thereafter, on December 4, 2020, in order to ensure receipt of the Demand,

Plaintiff’s counsel sent the Demand via email to the counsel for the Company identified in the

Wallace Action. To date, there has been no response. A true and correct copy of the December 4,

2020 correspondence is attached hereto as Exhibit B.

       77.     It is clear both from the statements made by Board counsel excerpted in the Wallace

Action and from the Board’s failure to respond to the Demand, that the Board does not intend to

conduct a meaningful investigation into the allegations in the Demand.

                                            COUNT I

         AGAINST ALL DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

       78.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       79.     As alleged in detail herein, each of the Individual Defendants had a duty to ensure

that Co-Diagnostics disseminated accurate, truthful and complete information to its shareholders.

       80.     The Individual Defendants violated their fiduciary duties of loyalty and good faith

by causing or allowing the Company to disseminate to Co-Diagnostics shareholders materially

misleading and inaccurate information through, inter alia, SEC filings, press releases, conference

calls, and other public statements and disclosures as detailed herein. These actions could not

have been a good faith exercise of prudent business judgment.

       81.     As a direct and proximate result of the Individual Defendants’ foregoing breaches

of fiduciary duties, the Company has suffered significant damages, as alleged herein.

       82.     Plaintiff, on behalf of Co-Diagnostics, has no adequate remedy at law.




                                                18
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.20 Page 19 of 22



                                            COUNT II

                AGAINST SERBIN AND DURENARD FOR INSIDER TRADING

          83.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          84.    At the time Defendants Serbin and Durenard sold their personally held Co-

Diagnostics stock, they were officers and/or directors of the Company which gave them access,

directly or indirectly, to material information about Co-Diagnostics not generally available to the

public.

          85.    Defendants Serbin and Durenard sold Co-Diagnostics stock at a time when they

knew material information about Co-Diagnostics which would have significantly affected the

market price of Co-Diagnostics common stock and was not generally available to the public.

Specifically, Serbin and Durenard knew that Co-Diagnostics’ test was not 100% accurate and

made no effort to correct public statements to the contrary.

          86.    Plaintiff, on behalf of Co-Diagnostics, has no adequate remedy at law.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

      A.         Awarding against all of the Individual Defendants and in favor of Co-Diagnostics

the amount of damages sustained by the Company as a result of the Individual Defendants’

breaches of statutory and common law fiduciary duties;

      B.         Directing Co-Diagnostics to take all necessary actions to reform and improve its

corporate governance and internal control practices and procedures to comply with applicable laws

and best practices and to protect the Company and its shareholders from a recurrence of the

damaging events described herein, including, but not limited to, amending Co-Diagnostics’ By-

                                                 19
  Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.21 Page 20 of 22




Laws or Articles of Incorporation and taking such other action as may be necessary to place before

shareholders for a vote a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater shareholder input into the policies and guidelines of the

Board;

      C.       Awarding Co-Diagnostics restitution from the Individual Defendants, and each of

them, and ordering disgorgement of all profits, benefits, and other compensation obtained by the

Individual Defendants from their wrongful conduct;

      D.       Awarding to Plaintiff his reasonable attorneys’ fees, costs and disbursements in the

action, including reasonable accountants’ and experts’ fees, costs, and expenses; and

      E.       Granting such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

Plaintiff demands a trial by jury.


 Dated: January 25, 2021                          JONES WALDO HOLBROOK &
                                                  MCDONOUGH, P.C.

                                                  /s/ P. Matthew Muir
                                                  _____________
                                                  P. MATTHEW MUIR
                                                  170 S. Main St., Suite 1500
                                                  Salt Lake City, UT 84101-1644
                                                  Telephone: (801) 534-7483
                                                  Facsimile: (801) 328-0537
                                                  MMuir@joneswaldo.com



 Verification follows




                                                20
DocuSign Envelope ID: F35BADD6-D853-4FDF-8DC9-419BBA4A196A
              Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.22 Page 21 of 22




                                       CO-DIAGNOSTICS, INC. VERIFICATION

                        I, Jason Reagan, hereby verify that I am familiar with the allegations in the

                Complaint, and that I have authorized the filing of the Complaint, and that the foregoing

                is true and correct to the best of my knowledge, information, and belief.


                          1/19/2021
                Date:______________________                          __________________________
                                                                     Jason Reagan
 Case 2:21-cv-00054-DBB Document 2 Filed 01/25/21 PageID.23 Page 22 of 22




Index of Exhibits
A.    Demand Letter
B.    Email




                                    21
